DETAILED ACTION
Applicant’s amendment and response dated 8/11/2022 has been provided in response to the 6/10/2022 Office Action which rejected claims 121, wherein no claims have been amended or cancelled. Thus, claims 1-21 remain pending in this application and have been fully considered by the examiner.
Applicant's arguments have been fully considered but they are not persuasive. Accordingly, the rejection of the claims over the prior art in the previous office action is maintained and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding claim 1 and similar claims 12 and 21 that “ Albot provides no teaching or suggestion that ‘suspending a scrubbing operation for the memory partition’ is for a ‘predetermined amount of time.’ Page 4 of the Office Action asserts that this element is taught by Querbach with citations to Figure 6A and paragraph 0076. Page 4 continues with a direct quote from paragraph 0076 ‘a memory controller identifies a refresh trigger, 602. Such a refresh trigger can be a timer or a counter indication that a certain amount of time has elapsed (e.g., tREFI) and another refresh needs to be issued.’ However, this timer or counter is directed to the refresh commands and timing between successive refresh commands. It is the ‘refresh command’ that is then interrupted by the ‘higher priority’ ‘access.’ The timer has no relation to how long the suspension of the refresh lasts. That is, the timer has already expired, and the refresh has begun when the access having the higher priority arrives, thereby necessitating the refresh abort. Accordingly, the mere presence of a timer does not teach or suggest ‘suspending a scrubbing operation for the memory partition for a predetermined amount of time while completing the FOTA update request’ as recited in claim 1. Since the references individually do not teach or suggest the claim element, the Office Action does not establish prima facie obviousness,” (see page 7 of Applicant’s arguments), the examiner respectfully disagrees.

Querbach discloses that the scheduler 228 determines based on timing that memory 230 is expected to be in refresh for a given amount of time, for example (See paragraph [0045]). Querbach also discloses that active refresh abort enables the memory controller a tool to control the amount of time taken up by a refresh command if there are reasons to shorten the amount of time taken by refresh. For example, memory controller 220 can determine that inability to access a bank to be refreshed would have a negative performance impact, and that refresh can be delayed for a period of time (see paragraph [0055]). As such Albot in view of Querbach teaches the limitations as claimed and it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claim 21 is objected to because of the following informalities:  in line 2, “(original)” must be removed. .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Albot et al. US Patent Application Publication 2017/0123780 A1, Albot hereinafter) in view of Querbach et al. (US Patent Application Publication 2017/0352406 A1, Querbach hereinafter).
As to claim 1, Albot teaches a method for managing conflicts in memory use (see e.g. Fig.5 and associated text), the method comprising: 
receiving a firmware over the air (FOTA) update request for a memory partition (e.g. memory of accelerator, see e.g.  [0022] - Firmware image space 134 may be, for example, a flash memory device installed on a coherent accelerator adapter 132 to store one or more accelerator firmware images. To update the firmware on coherent accelerator adapter 132, a user can download a firmware image to permanent storage (not shown) on the system 100, [0039] - operations 500 begin at step 510, where the operating system kernel transfers a firmware image from permanent storage on a host device to on-board storage (e.g., a flash chip) at the coherent hardware accelerator) and [0051] -  storage 710 includes a firmware update store 750. Firmware image packages may be retrieved from a remote source and stored in firmware update store 750 until a user transfers a downloaded firmware image to firmware image space 740 in the appropriate coherent accelerator 714),
suspending an operation for the memory partition while completing the FOTA update request (see e.g. [0040] - Once the operating system completes transferring the firmware image to the accelerator, at step 520, the operating system resets the accelerator to initiate firmware update procedures. When the accelerator is reset, the accelerator may trigger enhanced error handling routines to allow an operating system kernel to (1) determine that a concurrent update is executing on the accelerator, and (2) pause operations executing on the accelerator (other than the concurrent update) and [0041] - At step 530, as part of the enhanced error handling procedures, the operating system can pause processes executing on the accelerator while firmware update procedures execute on the accelerator) and 
resuming the operation when the FOTA update request is completed (see e.g. [0043] - At step 540, the operating system resumes execution of the processes on the accelerator after the firmware update procedure is completed; the process may resume execution from the place at which the process was paused when the firmware update procedure began (e.g., the program counter or the last I/O command).
	
	Albot does not specifically teach suspending a scrubbing operation for the memory partition for a predetermined amount of time or resuming the scrubbing operation.
In an analogous art of managing memory, however, Querbach teaches suspending a scrubbing operation (e.g. refresh operation) for a memory partition (e.g. memory device 140) for a predetermined amount of time (see e.g. Fig.6A and associated text, e.g. [0076] - a memory controller identifies a refresh trigger, 602. Such a refresh trigger can be a timer or a counter indication that a certain amount of time has elapsed (e.g., tREFI) and another refresh needs to be issued; the memory controller issues the refresh command to one or more memory devices, 612 ), [0077] – the memory controller determines that the access to the bank or banks being refreshed has a higher priority than refresh to the bank, 616) and [0078]- If the memory access is determined to be higher priority than the refresh operation, the memory controller can issue a refresh abort in accordance with an embodiment described herein), and resuming the scrubbing operation (see e.g. [0057] - It will be understood that while a mechanism has been proposed to suspend or pause a refresh command and later resume the refresh command  and [0079]- after the abort exit timing is complete, the memory controller sends an activate command after the refresh abort to open a page of memory. In one embodiment, the memory controller issues a subsequent refresh command for the same rows for which the refresh was aborted, 626).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot to incorporate/implement the limitations as taught by Querbach in order to provide a more efficient method/system of memory management during various operations for the purpose of optimizing bandwidth.

As to claim 2, Albot teaches receiving the FOTA update request (see [0039]), but does not specifically teach while a scrubbing operation for memory containing the memory partition is active.
In an analogous art, however Querbach teaches receiving an access request while a scrubbing operation for memory containing the memory partition is active (see e.g. [0077]- the memory controller determines that the access to the bank or banks being refreshed has a higher priority than refresh to the bank, 616. Access may be higher priority than refresh depending on the amount of access to the memory, the access to specific banks, or other considerations and [0078] - If the memory access is determined to be higher priority than the refresh operation, the memory controller can issue a refresh abort in accordance with an embodiment described herein).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot to incorporate/implement the limitations as taught by Querbach in order to provide a more efficient method/system of memory management during various operations for the purpose of optimizing bandwidth.

As to claim 3, Albot teaches a FOTA update (see e.g. [0039]), but does not specifically teach wherein suspending the scrubbing operation comprises receiving a first timer request in which the request is to be completed. 
In an analogous art, however, Querbach teaches wherein suspending the scrubbing operation comprises receiving a first timer request in which a request (e.g. access request) is to be completed  (see e.g. [0082] - The memory device exits from refresh, 640 and may delay for the completion of an exit timing, 642. The exit timing can refer to a guard band time for the memory device to prepare for access. The memory device can then receive and execute a subsequent access command after exiting refresh, 644).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot to incorporate/implement the limitations as taught by Querbach in order to provide a more efficient method/system of memory management during various operations for the purpose of optimizing bandwidth.

As to claim 12, Albot teaches an integrated circuit (IC) (e.g. coherent hardware accelerator/flash chip, See Fig.1,132 and associated text) comprising: 
an interface (see e.g. Fig 1, 145 and associated text) configured to be coupled to a memory circuit comprising a plurality of memory partitions (see e.g. Fig.1, 120 and associated text)  over a bus (see e.g. [0015] and [0016]), and 
a control circuit coupled to the interface (See Fig.1, 105 and associated text), the control circuit configured to: 
receive a firmware over the air (FOTA) update request for a memory partition (e.g. memory of accelerator, see e.g.  [0022] - Firmware image space 134 may be, for example, a flash memory device installed on a coherent accelerator adapter 132 to store one or more accelerator firmware images. To update the firmware on coherent accelerator adapter 132, a user can download a firmware image to permanent storage (not shown) on the system 100, [0039] - operations 500 begin at step 510, where the operating system kernel transfers a firmware image from permanent storage on a host device to on-board storage (e.g., a flash chip) at the coherent hardware accelerator) and [0051] -  storage 710 includes a firmware update store 750. Firmware image packages may be retrieved from a remote source and stored in firmware update store 750 until a user transfers a downloaded firmware image to firmware image space 740 in the appropriate coherent accelerator 714),
suspend an operation for the memory partition while completing the FOTA update request (see e.g. [0040] - Once the operating system completes transferring the firmware image to the accelerator, at step 520, the operating system resets the accelerator to initiate firmware update procedures. When the accelerator is reset, the accelerator may trigger enhanced error handling routines to allow an operating system kernel to (1) determine that a concurrent update is executing on the accelerator, and (2) pause operations executing on the accelerator (other than the concurrent update) and [0041] - At step 530, as part of the enhanced error handling procedures, the operating system can pause processes executing on the accelerator while firmware update procedures execute on the accelerator) and 
resume the operation when the FOTA update request is completed (see e.g. [0043] - At step 540, the operating system resumes execution of the processes on the accelerator after the firmware update procedure is completed; the process may resume execution from the place at which the process was paused when the firmware update procedure began (e.g., the program counter or the last I/O command).
	
	Albot does not specifically teach suspending a scrubbing operation for the memory partition for a predetermined amount of time or resuming the scrubbing operation.
In an analogous art of managing memory, however, Querbach teaches suspending a scrubbing operation (e.g. refresh operation) for a memory partition (e.g. memory device 140) for a predetermined amount of time (see e.g. Fig.6A and associated text, e.g. [0076] - a memory controller identifies a refresh trigger, 602. Such a refresh trigger can be a timer or a counter indication that a certain amount of time has elapsed (e.g., tREFI) and another refresh needs to be issued; the memory controller issues the refresh command to one or more memory devices, 612 ), [0077] – the memory controller determines that the access to the bank or banks being refreshed has a higher priority than refresh to the bank, 616) and [0078]- If the memory access is determined to be higher priority than the refresh operation, the memory controller can issue a refresh abort in accordance with an embodiment described herein), and resuming the scrubbing operation (see e.g. [0057] - It will be understood that while a mechanism has been proposed to suspend or pause a refresh command and later resume the refresh command  and [0079]- after the abort exit timing is complete, the memory controller sends an activate command after the refresh abort to open a page of memory. In one embodiment, the memory controller issues a subsequent refresh command for the same rows for which the refresh was aborted, 626).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot to incorporate/implement the limitations as taught by Querbach in order to provide a more efficient method/system of memory management during various operations for the purpose of optimizing bandwidth.

As to claim 13, Albot also teaches wherein the IC comprises an application processor (see e.g. [0016]).
As to claim 14, Querbach further teaches wherein the IC comprises a mobile device modem (See e.g. [0104]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot to incorporate/implement the limitations as taught by Querbach in order to provide a more efficient method/system of memory management during various operations for the purpose of optimizing bandwidth.
As to claim 15, Albot teaches receiving the FOTA update request (see e.g.[0039]) but does not specifically teach wherein the control circuit is further configured to initiate the scrubbing operation prior to receiving the FOTA update request.  
In an analogous art, however, Querbach teaches wherein the control circuit is further configured to initiate the scrubbing operation prior to receiving a request (e.g. access request, see e.g. [0082] - The memory device exits from refresh, 640 and may delay for the completion of an exit timing, 642. The exit timing can refer to a guard band time for the memory device to prepare for access. The memory device can then receive and execute a subsequent access command after exiting refresh, 644).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot to incorporate/implement the limitations as taught by Querbach in order to provide a more efficient method/system of memory management during various operations for the purpose of optimizing bandwidth.

As to claim 16, Albot teaches a FOTA update request (see e.g. [0039]), but does not a timer circuit configured to receive a timer request associated with the FOTA update request.
In an analogous art, however, Querbach teaches a timer circuit configured to receive a timer request associated with the request (e.g. access request, see e.g. [0082] - The memory device exits from refresh, 640 and may delay for the completion of an exit timing, 642. The exit timing can refer to a guard band time for the memory device to prepare for access. The memory device can then receive and execute a subsequent access command after exiting refresh, 644).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot to incorporate/implement the limitations as taught by Querbach in order to provide a more efficient method/system of memory management during various operations for the purpose of optimizing bandwidth.
As to claim 20, Albot teaches the IC of claim 12 integrated into a device selected from the group consisting of: [a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server;] a computer [a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter] (See Fig.1 and associated text).
As to claim 21, the limitations of claim 21 are substantially similar to the limitations of
claims 1 and 12, and therefore is rejected for the reasons stated above.
6.	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albot et al. US Patent Application Publication 2017/0123780 A1, Albot hereinafter) in view of Querbach et al. (US Patent Application Publication 2017/0352406 A1, Querbach hereinafter), as applied to claim 1 above, and further in view of Esben et al. (US Patent Application Publication 2019/0354498 A1).
As to claim 4, Albot in view of Querbach teaches the FOTA update request (see Albot:[0039]), but does not specifically teach receiving a second timer request extending the first timer request in which the FOTA update request is to be completed.  
In an analogous art, however, Esben teaches receiving a second timer request extending the first timer request in which a request (e.g. memory access request) is to be completed (see e.g. Fig.3 and associated text, e.g. [0027] - scheduling and implementing suspensions and resumptions of memory access operations. An initiating operation 302 initiates a memory access operation to a LUN(i) (Logical Unit Number) in the current memory array; the memory access operation is attributed with a priority and is divided into a sequence of intervals, which are set up to allow safe suspension of the memory access operation at the completion of each interval).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot in view of  Querbach to incorporate/implement the limitations as taught by Esben in order to provide a more efficient method/system of  for managing memory access operations for the purpose of optimizing performance.

As to claim 5, Albot in view of Querbach teaches the FOTA update request (see Albot:[0039]), but does not specifically teach receiving a plurality of subsequent timer requests extending the first timer request in which the FOTA update request is to be completed.
In an analogous art, however, Esben teaches receiving a plurality of subsequent timer requests extending the first timer request in which the request (e.g. memory access request) is to be completed (see e.g. Fig.3 and associated text, e.g. [0030] -When no higher priority memory access operations are available for execution in the memory array, another delay operation 316 waits for a timed suspend extension window to expire).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot in view of  Querbach to incorporate/implement the limitations as taught by Esben in order to provide a more efficient method/system of  for managing memory access operations for the purpose of optimizing performance.
As to claim 6, Esben further teaches comparing the plurality of subsequent timer requests to a threshold number of requests (see e.g. [0029] - If one or more higher priority memory access operations are available for execution in the current memory array, another decision operation 308 determines whether too many suspends have been issued in this memory array, such as too many suspends to the same memory access operation, over a period of time in the same memory array, etc. If so, then processing loops back to the delay operation 304 again to continue execution of the memory access operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot in view of  Querbach to incorporate/implement the limitations as taught by Esben in order to provide a more efficient method/system of  for managing memory access operations for the purpose of optimizing performance.
As to claim 7,  Albot in view of Querbach a FOTA update associated with the FOTA update request (see Albot:[0039]), but does not specifically teach suspending a request if the plurality of subsequent timer requests exceeds the threshold number of requests.  
In an analogous art, however, Esben teaches suspending a request if the plurality of subsequent timer requests exceeds the threshold number of requests (see Fig.3, 308 and associated text e.g. [0029] - Otherwise, a suspend operation 310 suspends the currently executing memory access operation to LUN(i), and an execution operation 312 executes the one or more higher priority available memory access operations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot in view of  Querbach to incorporate/implement the limitations as taught by Esben in order to provide a more efficient method/system of  for managing memory access operations for the purpose of optimizing performance.

As to claim 8,  Albot in view of Querbach teaches a FOTA update (see Albot:[0039]), but does not specifically teach completing the scrubbing operation while the FOTA update is suspended, then resuming the FOTA update.
In an analogous art, however, Esben teaches completing the scrubbing operation while the request is suspended then resuming the request (see e.g. Fig.3,322 and associated text, e.g. [0030] - a resuming operation 322 resumes execution of the lower priority memory operation at the next interval in the sequence of intervals of the lower priority memory operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot in view of  Querbach to incorporate/implement the limitations as taught by Esben in order to provide a more efficient method/system for managing memory access operations for the purpose of optimizing performance.

7.	Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albot et al. US Patent Application Publication 2017/0123780 A1, Albot hereinafter) in view of Querbach et al. (US Patent Application Publication 2017/0352406 A1, Querbach hereinafter), as applied to claims 1 and 12 above, and further in view of Liu (US Patent Application Publication 2016/0085612 A1).
As to claim 9, Albot in view of Querbach teaches the limitations of claim 1, but does not specifically teach assigning a health degradation parameter to the memory partition.
In an analogous art, however, Liu teaches assigning a health degradation parameter to the memory partition (see e.g. [0029]- additionally, the one or more memory devices 130 may be configured to store metadata or overhead data in addition to the payload data, such as a logical-to-physical mapping table or other addressing data, as well as error correction codes, for example. According to some embodiments, the one or more memory devices 130 may be configured to store additional data in the form of health table 200, as described with respect to FIG. 2. Health table 200 may be included in sections of a memory array associated with personal or payload data, or as metadata and  [0030]  health table 200 includes a plurality of health information indicating a health status, or other related information, corresponding to particular physical sections of a memory array of memory device 130. Health table 200 is accessible by the one or more controllers 120 and may be used to determine an appropriate programming or read method to be performed for particular physical sections of memory device 130. Health table 200 may also be accessed by one or more controllers 120 to perform error correction processes, a wear-leveling process or other processes according to the disclosed embodiments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot in view of  Querbach to incorporate/implement the limitations as taught by Liu in order to provide a more efficient method/system of  memory management for the purpose of error correction.
As to claim 10, Liu further teaches wherein the health parameter comprises a sequence number reflecting a number of erase or scrub operations performed on the memory partition (see e.g. [0065] - controller 120, following a write operation, generates an error correction code word for performing error correction operations on the written data (550);  as part of operation 550, controller 120 performs error correction coding according to corresponding health data for the written physical section and [0066] - health table 200 may also be managed and updated by controller 120. In some embodiments, controller 120 is configured to update health table 200 during or after a programming (e.g., write) operation. After a programming operation, such as operation 540, performed for one or more target physical sections, controller 120 may be configured to update health table 200 based on a determined bit error rate for the physical section).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot in view of  Querbach to incorporate/implement the limitations as taught by Liu in order to provide a more efficient method/system of  memory management for the purpose of error correction.
As to claim 17, the limitations of claim 17 are substantially similar to the limitations of claim 9 and therefore is rejected for the reasons stated above.
As to claim 18, the limitations of claim 18 are substantially similar to the limitations of
Claim 10 and therefore is rejected for the reasons stated above.

8.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albot et al. US Patent Application Publication 2017/0123780 A1, Albot hereinafter) in view of Querbach et al. (US Patent Application Publication 2017/0352406 A1, Querbach hereinafter) and Liu (US Patent Application Publication 2016/0085612 A1), as applied to claims 1 and 12 above, and further in view of Cher et al. (US Patent Application Publication 2015/0074367 A1, Cher hereinafter).
As to claim 11, Albot in view of Querbach and Liu teaches a health parameter (see Liu: [0029]), but does not specifically teach a temperature reading.
In an analogous art, however, Cher teaches a temperature reading (see e.g. [0038] -  a controller 202 operative to control an operation of the memory 105, and one or more sensors 204 operative to obtain (i.e., detect) information regarding conditions affecting the memory, or a segment thereof. For example, the sensors 204 may include access counters 206, a power monitor 208, a thermal (i.e., temperature) monitor 210, and/or an aging monitor 212, among others. One or more embodiments of the invention rely on the availability of such thermal-, power- and/or aging-related sensors. It is to be appreciated that, although the sensors 204 are depicted as being incorporated within the memory 105, in one or more embodiments, at least a subset of the sensors resides externally to the memory. For example, in one embodiment, the thermal sensor/monitor 210 may reside proximate a hardware component 102 which generates a predominant amount of heat in the HPC system 100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Albot in view of  Querbach and Liu to incorporate/implement the limitations as taught by Cher in order to provide a more efficient method/system of monitoring memory health for the purpose of managing and correcting errors.
As to claim 19, the limitations of claim 19 are substantially similar to the limitations of
claim 11 and therefore is rejected for the reasons stated above.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        



/S. SOUGH/
SPE, AU 2192/2194